      Case 16-25957           Doc 84         Filed 10/26/20 Entered 10/26/20 13:39:26        Desc Main
                                               Document     Page 1 of 5
                            UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
  IN RE:                                      Case No.: 16-25957
                                              Chapter: 13
         Marichel L. Torres                   Hearing Date: 11/5/2020

                                                               Judge Timothy A. Barnes
                                                   Debtor(s)

                                                NOTICE OF MOTION

TO:    Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by electronic
       notice through ECF
       Marichel L. Torres, Debtor(s), 1046 N. Wheeling Rd., Mount Prospect, IL 60056
       David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF

         PLEASE TAKE NOTICE that on 11/5/2020, at 1:30PM, I will appear before the Honorable
  Judge Timothy A. Barnes, or any judge sitting in that judge’s place, and present the motion of Codilis &
  Associates, P.C. for Lakeview Loan Servicing, LLC, a copy of which is attached.

         This motion will be presented and heard electronically using Zoom for Government.
  No personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
  must do the following:

         To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
  password.

         To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
  Then enter the meeting ID and password.

         Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the password is
  433658. The meeting ID and password can also be found on the judge's page on the court's web site.

          If you object to this motion and want it called on the presentment date above, you must file a
  Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
  timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
  the court may grant the motion in advance without a hearing.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on October 26, 2020 and as to the Debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on October 26, 2020.
                                                                     /s/ Peter C. Bastianen
                                                                       Attorney for Movant
  Peter C. Bastianen ARDC#6244346
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  14-17-14201

  NOTE: This law firm is a debt collector.
  Case 16-25957             Doc 84         Filed 10/26/20 Entered 10/26/20 13:39:26       Desc Main
                                             Document     Page 2 of 5



                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on October 26, 2020 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on October 26, 2020.
  Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by electronic
  notice through ECF
  Marichel L. Torres, Debtor(s), 1046 N. Wheeling Rd., Mount Prospect, IL 60056
  David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF


                                                                 /s/ Peter C. Bastianen
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-17-14201


NOTE: This law firm is a debt collector.
  Case 16-25957       Doc 84    Filed 10/26/20 Entered 10/26/20 13:39:26            Desc Main
                                  Document     Page 3 of 5



                      UNITED STATES BANKRUPTCY COURT
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                  Case No.: 16-25957
                                        Chapter: 13
      Marichel L. Torres                Hearing Date: 11/5/20

                                                    Judge Timothy A. Barnes
                                       Debtor(s)


                MOTION FOR RELIEF FROM THE AUTOMATIC STAY


       NOW COMES Lakeview Loan Servicing, LLC, (hereinafter "Movant"), by and through
its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant to 11 U.S.C.
§362(d) for an Order granting Movant relief from the automatic stay and in support thereof states
as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 1046 N. Wheeling Road, Mount Prospect, IL 60056;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 08/12/16;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;


       5.      Pursuant to the plan, Debtor(s) is/are to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);
  Case 16-25957        Doc 84     Filed 10/26/20 Entered 10/26/20 13:39:26          Desc Main
                                    Document     Page 4 of 5



       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                  a)     As of 10/09/20, the Debtor(s) is/are past due for the 02/01/19 payment,
                         and all amounts coming due since that date. Any payments received
                         after this date may not be reflected in this default;


                  b)     As of 10/09/20, the total post-petition default through and including
                         10/01/20, is $26,621.07, which includes a suspense credit of $81.32.
                         Any payments received after this date may not be reflected in this
                         default. This amount includes post-petition attorney fees in the amount
                         of $1,031.00;


                  c)     On 11/01/20, the default will increase to $28,082.66 and will continue to
                         increase as additional amounts become due;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       9.      Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                  $850.00       for Preparation of Notice and Motion for Relief from the
                  Automatic Stay, and prosecution of same
                  $181.00       for Court filing fee
  Case 16-25957             Doc 84         Filed 10/26/20 Entered 10/26/20 13:39:26        Desc Main
                                             Document     Page 5 of 5




         WHEREFORE, Lakeview Loan Servicing, LLC prays this Court enter an Order
pursuant to 11 U.S.C. Section 362(d) modifying the automatic stay as to Movant, allowing the
fees and costs described herein to be added to the indebtedness pursuant to the terms of the note
and mortgage, and for such other and further relief as this Court may deem just and proper.


         Dated this October 26, 2020.
                                                              Respectfully Submitted,
                                                              Codilis & Associates, P.C.

                                                              By: /s/ Peter C. Bastianen

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Terri M. Long ARDC#6196966
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              14-17-14201


NOTE: This law firm is a debt collector.
